DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/2/2021 has been entered. Applicant’s amendments have overcome the claim objections sent out in the previously mailed non-final office action. Claims 1-9, 11, 14-16, 18, and 20-24 remain pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 14-16, 20-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Juju et al. (CN 104188780, machine translation provided) in view of Caminade (US PGPub 2008/0201858).
Regarding claim 1, Juju teaches an apparatus for applying pressure to a newborn baby (see Fig. 1 and paragraph 8 of machine translation), 
the apparatus defining a cavity for holding the newborn baby therein (see Fig. 1 and paragraph 22 of the translation, the baby is placed within the cavity formed by the device), 
the apparatus comprising a plurality of expandable conduits that each substantially surround the cavity (see Fig. 1, expandable conduits 2), wherein the conduits are expandable: (1) on transfer of fluid from a fluid source into the conduit (see paragraphs 21-22 of the provided translation, the conduits are rhythmically expanded by being filled with fluid via inlet 3); 
an expandable bladder opposite the open end (see Fig. 1, lower-most inflatable conduit) that is connected to:  a fluid source and expandable on transfer of fluid from the fluid source into the bladder (see paragraphs 21-22 of the provided translation, the conduits are rhythmically expanded by being filled with fluid via inlet 3); 
Juju does not teach wherein each conduit is independently expandable.
However, Caminade teaches an analogous apparatus for applying pressure to a user (see Fig. 3A and paragraph 2) comprising a plurality expandable conduits (Fig 3A and paragraphs 109-116, compartments shown within each zone are expanded with feed valves 4-1) that are independently expandable (see paragraph 135, each valve is connected to each of the sixteen shown compartments).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the expandable conduits of Juju to be independently expandable, as taught by Caminade, for the purpose of allowing each conduit to be inflated/deflated in compliance with a prescribed program and allow different types of pressure patterns to be applied (see paragraphs 12-14 of Caminade). Further, Juju teaches a device to simulate contractions during labor. During labor, the muscles of the uterus move the baby down through the birth canal, starting from the top of the uterus and moving in a wave-like fashion down to the cervix (see cited NPL to Carroll in the conclusion). Therefore, it further would have been obvious to one skilled in the art, to modify Juju to have the expandable conduits be independently expandable in order to better simulate contractions during labor and provide a wave-like pressure to the newborn.
Regarding claim 2, Juju further teaches wherein each conduit is independently expandable on transfer of fluid from a fluid source into the conduit (see paragraphs 21-22 and Figs 1 and 3, fluid from water pump 24 enters through inlet 3, each conduit expanding when the fluid fills it).
Regarding claim 3, Juju further teaches wherein the fluid is liquid (see paragraph 21 of translation, the fluid is water).
Regarding claim 5, Juju further teaches wherein each conduit is made of an elastomer (see paragraph 11 of translation, the body is made of silica gel, an elastomer, and that allows each conduit to expand when filled with fluid).
Regarding claim 13, Juju further teaches wherein the apparatus has an open end for inserting the baby into the cavity (see Fig. 1, open end at top; see paragraph 22 of translation), 
Regarding claim 14, wherein the expandable bladder opposite the open end (see Fig. 1, lower most conduit 2 is located at the distal end of the opening) that is connected to a fluid source and expandable on transfer of fluid from the fluid source into the bladder (see paragraphs 21-22 of the provided translation, the conduits are rhythmically expanded by being filled with fluid via inlet 3).
Regarding claim 15, Juju teaches a method for applying pressure to a newborn baby in a pressure applying apparatus (see paragraph 8 of machine translation and the apparatus in Fig. 1), wherein the pressure applying apparatus comprises a plurality of pressure applying portions (see Fig. 1, conduits 2; see paragraphs 21-22 of the provided translation, the conduits are rhythmically expanded by being filled with fluid via inlet 3) and a distal pressure applying portion (see Fig. 1, lower-most inflatable conduit); and applying pressure using the distal pressure portion to generate a pressure at the distal end of the newborn baby to push the newborn baby through the apparatus (see paragraphs 13 and 22, the bladder expands, simulating the internal environment of the birth canal, the distal-most conduit applies pressure to the distal portion of the baby, this would push the baby forwards within the apparatus).
Juju does not teach the method comprising independently operable pressure applying points, the method comprising independently applying pressure using each of the pressure 
However, Caminade teaches an analogous method for applying pressure with a pressure applying apparatus (see Fig. 1 and paragraph 2) comprising a plurality of independently operable pressure applying portions (Fig. 1, compartments each connected to valves 4-1 and 4-2; see paragraphs 108-116), the method comprising independently applying pressure using each of the pressure applying portions to generate a wave of pressure along at least a portion of the length of the person (see paragraphs 14-15).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Juju to apply a wave of pressure along the user, as taught by Caminade, for the purpose of encouraging vascularization of the soft tissue of the user (see paragraph 15 of Caminade). Further, Juju teaches a device to simulate contractions during labor. During labor, the muscles of the uterus move the baby down through the birth canal, starting from the top of the uterus and moving in a wave-like fashion down to the cervix (see cited NPL to Carroll in the conclusion). Therefore, it further would have been obvious to one skilled in the art, to modify Juju to have the expandable conduits be independently expandable in order to better simulate contractions during labor and provide a wave-like pressure to the newborn.
Regarding claim 16, Juju further teaches wherein each of the plurality of pressure applying portions applies a pressure around the newborn baby in a plane about perpendicular to the length of the newborn baby (see Fig. 1 and paragraphs 8 and 13 of translation, the newborn is squeezed perpendicularly to their length).
Regarding claim 20, Juju teaches a system for applying pressure to a newborn baby (see paragraph 8 of the translation and Fig. 1), the system comprising: the apparatus of claim 1 (see above rejection of claim 1); a pressure sensor, coupled to the apparatus (Fig. 1, 5) and any one of the group selected from:
(1) a value controller coupled to the apparatus (Fig. 2, controller 13), a pump coupled to the value controller (Fig. 3, pump 23; see paragraph 21 of translation); and a processor (Fig. 3, 17) in communication with the apparatus, the valve controller, the pump, and the pressure sensor, and configured to control the amount of fluid transferred to the expandable conduits (see paragraphs 21-22 of the translation, the cpu 17 controls the valve connected to the pump in response to the input program and values given by the pressure sensor in order to provide a desired pressure to the device).
Regarding claim 21, Juju further teaches a value controller coupled to the apparatus (Fig. 2, controller 13), a pump coupled to the value controller (Fig. 3, pump 23; see paragraph 21 of translation); and a processor (Fig. 3, 17) in communication with the apparatus, the valve controller, the pump, and the pressure sensor, and configured to control the amount of fluid transferred to the expandable conduits (see paragraphs 21-22 of the translation, the cpu 17 controls the valve connected to the pump in response to the input program and values given by the pressure sensor in order to provide a desired pressure to the device).
Regarding claim 23, Juju teaches all previous elements of the claim as stated above. Juju does not teach wherein the expandable bladder is expandable independently from the plurality of expandable conduits.
However, Caminade teaches an analogous method for applying pressure with a pressure applying apparatus (see Fig. 1 and paragraph 2) comprising a plurality of independently operable pressure applying portions (Fig. 1, compartments each connected to valves 4-1 and 4-2; see paragraphs 108-116).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to the expandable bladder of Juju to be expandable independently from the plurality of expandable conduits, as taught by Caminade, for the purpose of encouraging vascularization of the soft tissue of the user (see paragraph 15 of Caminade). Further, Juju teaches a device to simulate contractions during labor. During labor, the muscles of the uterus move the baby down through the birth canal, starting from the top of the uterus and moving in a wave-like fashion down to the cervix (see cited NPL to Carroll in the conclusion). Therefore, it further would have been obvious to one skilled in the art, to modify Juju to have the expandable conduits be independently expandable in order to better simulate contractions during labor and push the baby in the same manner from behind.
Regarding claim 24, Juju further teaches wherein the expandable bladder applies pressure to the distal end of the newborn baby in a direction towards the open end (see paragraphs 13 and 22, the bladder expands, simulating the internal environment of the birth canal, the distal-most conduit applies pressure to the distal portion of the baby, this would push the baby forwards within the apparatus toward the open end).
Claims 4 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Juju et al. (CN 104188780, machine translation provided) in view of Caminade (US PGPub 2008/0201858), as applied to claim 1 above, and further in view of Devanaboyina (US PGPub 2020/0016025).
Regarding claim 4, Juju, as modified, teaches all previous elements of the claim as stated above. Juju does not teach wherein the side of each conduit proximal the cavity is expandable and the opposite side of each conduit is non- expandable.
However, Devanaboyina teaches an analogous device for applying pressure to a person (see abstract and Fig. 3B) wherein the side of each conduit (Fig. 3B bladders 1002) proximal the cavity is expandable and the opposite side of each conduit is non- expandable (see paragraph 48, the bladders may be non-expandable and rigid on the outward facing side and flexible on the inward, proximal side).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the conduits of Juju to each have a side proximal the cavity be expandable and the opposite side of each conduit be non- expandable, as taught by Devanaboyina, for the purpose of integrating the bladders within a supporting frame to support the user (see paragraph 48 of Devanaboyina).
Regarding claim 6, Juju, as modified, teaches all previous elements of the claim as stated above. Juju does not teach wherein the elastomer on the side of each expandable conduit proximal to the cavity has a lower resilience than the elastomer on the opposite side of each expandable conduit.
However, Devanaboyina teaches an analogous device for applying pressure to a person (see abstract and Fig. 3B) comprising expandable conduits (Fig. 3B bladders 1002) wherein the elastomer on the side of each expandable conduit proximal to the cavity has a lower resilience than the material on the opposite side of each expandable conduit. (see paragraph 48, the 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the conduits of Juju to have the proximal side have a lower resilience than the opposite side, as taught by Devanaboyina, for the purpose of integrating the bladders within a supporting frame to support the user and provide stability to the bladder (see paragraph 48 of Devanaboyina).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Juju et al. (CN 104188780, machine translation provided) in view of Caminade (US PGPub 2008/0201858), as applied to claim 1 above, and further in view of Larson et al. (US PGPub 2008/0195018).
Regarding claim 7, Juju, as modified, teaches all previous elements of the claim as stated above. Juju does not teach wherein each conduit is independently expandable on application of an electrical potential from an electrical potential source to the conduit.
However, Larson teaches an analogous compression system for applying pressure to the body (see paragraphs 1-3 and Fig. 1B) comprising a plurality of expandable members (Fig. 1B, actuators A1 associated with segments s1 and s2; see Fig. 15a showing specific actuator embodiment that expands) that are independently expandable (see paragraphs 15 and 24, each actuator is activated by a control signal) on application of an electric potential from an electric potential source to the conduit (see Figs 15a and 15b; see paragraph 106, voltage is applied to the electrodes, causing the actuator to expand) or a combination of transfer of fluid from a fluid source into the conduit and application of an electric potential from an electric potential source to the conduit (see Figs 12a and 12b; see also paragraph 98; Larson teaches an actuator 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the conduits of Juju to be expandable upon application of an electric potential or a combination thereof, as taught by Larson, for the purpose of improving the pressure profiles provided and using a power-efficient method of applying pressure (see paragraphs 12 and 15 of Larson).
Regarding claim 8, Juju, as modified by Larson, further teaches wherein the conduit is made of a nanostructure comprising metal and an electrolyte (see paragraph 103, actuator is made of an electrolyte and a metal).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Juju et al. (CN 104188780, machine translation provided) in view of Caminade (US PGPub 2008/0201858) as applied to claim 1 above, and further in view of Devanaboyina (US PGPub 2016/0008206).
Regarding claim 9, Juju teaches all previous elements of the claim as stated above. Juju does not teach wherein the apparatus further comprises an exterior shell made of a metal material, a composite material, or a plastic material, the exterior shell coupled to an opposite, outer side of each expandable conduit.
However, Devanaboyina teaches an analogous apparatus for applying pressure to a user (see abstract and Fig. 1a) wherein the apparatus comprises an exterior shell (Fig. 1a, 140) made of a metal material, a composite material, or a plastic material (see paragraph 110), the exterior shell coupled to the opposite side of each expandable conduit (see Fig. 1a and paragraph 107). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the apparatus of Juju to comprise an outer shell made of a metal material, a composite material, or a plastic material, coupled to the opposite side of each expandable conduit, as taught by Devanaboyina, for the purpose of providing a stable outer structure for the device.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Juju et al. (CN 104188780, machine translation provided) in view of Caminade (US PGPub 2008/0201858) as applied to claim 1 above, and further in view of Nour (US PGPub 2014/0148739).
Regarding claim 11, Juju teaches all previous elements of the claim as stated above. Juju does not teach wherein the apparatus further comprises an interior shell made of a medical grade polymer, the interior shell coupled to the side of each expandable conduit proximal to the cavity.
However, Nour teaches an analogous pressure applying apparatus (see abstract and Fig. 5) comprising an interior shell (see paragraph 53, “inner layer” made of a medical grade polymer (see paragraph 53, inner layer made of biocompatible polyurethane), the interior shell coupled to the side of each expandable conduit proximal to the cavity (see paragraph 102, pressure elements comprise multiple layer, including an inner layer).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the conduits of Juju to comprise an inner layer made of a medical grade polymer, as taught by Nour, for the purpose of providing a biocompatible layer that is comfortable for the user.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Juju et al. (CN 104188780, machine translation provided) in view of Caminade (US PGPub 2008/0201858), as applied to claim 15 above, and further in view of Silver et al. (US PGPub 2015/0120201).
Regarding claim 18, Juju, as modified, teaches all previous elements of the claim as stated above. Juju does not teach the step of determining the volume of the newborn baby.
However, Silver teaches an analogous method of applying pressure to a newborn (see abstract and Figs. 2 and 5a-5c) wherein the method includes the step of determining the volume of the newborn baby (see paragraph 29; it is noted that the term ‘volume’ is not ordinarily used to describe the dimensions of a person, from applicant’s disclosure, the term appears to mean the size and dimensions of the newborn, the volume being the space taken up by the newborn within the device; Silver teaches an analogous method of determining the size of the patient within the device using sensors located within the apparatus).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Juju to include the step of determining the volume of the baby, as taught by Silver, for the purpose of applying appropriate pressure with the device for the user’s size (see paragraph 28 of Silver).
Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that neither Juju nor Caminade teach an expandable bladder opposite the open end or a distal portion to apply pressure to the distal end of a baby in the cavity. However, as seen in Fig. 1 of Juju, the bottom bladder is opposite the open end or at the distal 
Applicant argues it would not be obvious to modify Juju with Caminade because Juju already teaches rhythmically expanding and contracting the bladders to simulate birth. However, Juju teaches expanding all of the bladders at once, and not in a wave-like manner. As evidenced by cited NPL “Uterine contraction,” birth contractions occur in a wave like manner, propagating from one end to the other. Therefore, it would be more accurate to birth simulation to modify Juju to operate its expansion/contraction of the bladders in this manner. Caminade is used to teach how Juju would be modified in this way to allow individual operation of the bladders. In addition, doing so would still allow the same patterns as taught in Juju to be applied, but would not be redundant as it allows a new pattern, or multiple new patterns, to be applied.
Applicant argues that the lower most bladder is not located opposite the open top end of Juju. However, figure 1 of Juju clearly shows this is the case. Applicant argues the lower bladder is located opposite the opposing side of the lower bladder, however, it is unclear what this means or how the bladder is located across from itself.
Applicant argues that, if Juju does not teach that the lower most, distal bladder applies pressure to the distal portion of the baby to push the baby forward, then it would not be obvious to modify Juju with Caminade. However, Examiner disagrees, nothing about the modification would affect this limitation. Juju would still teach this limitation as modified by Caminade to operate the bladders individually, the modification being motivated by the reasons stated above. Further, the lower most bladder extends and pushes the baby toward the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                         
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799